Citation Nr: 0924333	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  A March 1977 rating decision confirmed the denial of the 
Veteran's claim of entitlement to service connection for a 
right knee disorder

2.  Evidence associated with the claim filed since the March 
1977 rating decision is not new and material and does not 
raise a reasonable possibility of substantiating the issue of 
entitlement for service connection for a right knee disorder


CONCLUSION OF LAW

Evidence submitted to reopen the March 1977 rating decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for right knee disorder is 
not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in July 2007 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  The Veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified what evidence had been received.

Although the Veteran was not examined for the purpose of 
addressing his claim to reopen the issue of right knee 
disorder, VA is not required to provide such an examination 
for a claim to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

An unappealed rating decision in August 1975 denied the 
Veteran's claim of entitlement to service connection for a 
right knee disorder on the basis that the Veteran's right 
knee disorder existed prior to his entrance into active 
military service and medical evidence of record did not show 
any incident or occurrence in service which might have 
aggravated the condition in any way beyond the natural 
progress of the disability.  Subsequently, a November 1976 
rating decision and a March 1977 rating decision confirmed 
the denial of entitlement to service connection for a right 
knee disorder.  The relevant evidence of record at the time 
of the March 1977 rating decision consisted of the Veteran's 
service treatment records, private medical records dated from 
1963 to 1965, and a June 1965 letter from a private 
physician.
 
The Veteran did not file a notice of disagreement after the 
March 1977 rating decision.  Therefore, the March 1977 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In June 2007, a claim to reopen the issue of entitlement to 
service connection for a right knee disorder was received.  
Evidence of record received since the March 1977 rating 
decision includes private treatment records dated from 
February 2004 to October 2006 and an August 2007 statement 
from the Veteran.  All of the evidence received since the 
March 1977 rating decision is "new" in that it was not of 
record at the time of the March 1977 decision.  However, none 
of the new evidence is material, as it does not show that the 
Veteran's currently diagnosed right knee disorder is related 
to or aggravated by his military service.  While the private 
medical records dated February 2004 to October 2006 discuss 
the Veteran's currently diagnosed right knee disorder, they 
do not mention the etiology of the disorder in any manner.

Additionally, the Veteran's statements alone are not 
sufficient to prove that his right knee disorder is related 
to or aggravated by his military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that his right knee disorder is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, where, as here, resolution of an issue under 
consideration turns on a medical matter, an unsupported lay 
statement, even if new, cannot serve as a predicate to reopen 
a previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, the Veteran's newly submitted 
statement is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  As such, 
there is no new medical evidence of record which shows that 
the Veteran's currently diagnosed right knee disorder is 
related to military service.  Accordingly, the evidence 
received since the March 1977 rating decision does not raise 
a reasonable possibility of substantiating the Veteran's 
claim.

Since the additional evidence received since the March 1977 
rating decision does not raise a reasonable possibility of 
substantiating the Veteran's claim, it does not constitute 
new and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a right knee 
disorder.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitled to service connection 
for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


